ORDER

PER CURIAM.
Defendant appeals his conviction by a jury of one count of first degree robbery, § 569.020, RSMol986. The court sentenced him to a prison term of twenty-five years. We affirm. We have reviewed the record *12and find the claims of error to be without merit. An opinion would have no prece-dential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 30.25(b).